Citation Nr: 0104619	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  94-12 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease with arthritis of the 
cervical spine.

2.  Entitlement to an initial evaluation in excess of 20 
percent for rotator cuff impingement with arthritis, 
synovitis and tendonitis of the left shoulder (Major).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran had active military service from June 17, 1964 to 
June 16, 1967, and from December 31, 1974 to October 31, 
1989.

The current appeal arose from a June 1990 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO granted entitlement to service 
connection for degenerative changes of the cervical spine 
with impingement syndrome of the left shoulder and assigned a 
10 percent evaluation effective from November 1, 1989.  

In October 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In August 1999 the RO granted entitlement to separate service 
connection for the cervical spine and left shoulder 
disabilities, and assigned separate evaluations of 20 percent 
for each condition, effective November 1, 1989, the original 
date of grant. 

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Medical evidence demonstrates that the veteran's cervical 
spine disability productive of not more than moderate 
limitation of motion, or additional functional lose due to 
pain or other pathology.

2.  The left shoulder disability is productive of limitation 
of the left (major) arm at shoulder level from November 1, 
1989 to December 1, 1997.

3.  The left shoulder disability is productive of additional 
functional loss due to pain as of December 2, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease with arthritis of the 
cervical spine have not been met.  38 U.S.C.A. § 1155 (West 
1991);Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5010, 5290 (2000).

2.  The criteria for an initial evaluation in excess of 20 
percent from November 1, 1989 to December 1, 1997 are not 
met; the criteria for a 30 percent evaluation for rotator 
cuff impingement with arthritis, synovitis and tendonitis of 
the left shoulder effective from December 2, 1997, have been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5201 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in December 1978 the 
veteran sustained injury to his cervical spine when he landed 
on his feet from a parachute jump.  Examination revealed 
tenderness of the cervical spine at C5-C6.  He was diagnosed 
with degenerative joint disease (DJD) and cervical muscle 
strain.  X-rays of the cervical spine revealed degenerative 
changes at C6-C7.  There was no fracture. 

In March 1989 the veteran complained of crepitus of the left 
shoulder.  The examiner noted that there was impingement 
syndrome as well as an old healed fracture near the outer end 
of the shaft of the clavicle.  

Examination in July 1989 for the purpose of retirement from 
military service revealed abnormalities of the upper 
extremities, specifically the left shoulder with crepitus and 
decreased range of motion on abduction.  Good range of motion 
was noted under clinical evaluation for the spine and other 
musculoskeletal parts.  The diagnosis, in pertinent part, was 
left shoulder impingement syndrome.

In November 1989, the veteran filed a claim of entitlement to 
service connection for shoulder trouble.  

On VA examination in April 1990 the veteran reported he had 
some crepitation in the left shoulder, particularly when he 
performed push-ups.  Examination of his left shoulder showed 
he had full range of motion.  He had a mild degree of 
crepitation around the left scapula, particularly along its 
medial border.  He was diagnosed with a mild degree of 
crepitation in the region of the left scapula, probable 
scapula bursitis of a mild degree and minimal impairment of 
function.  X-rays taken in April 1990 showed a normal left 
shoulder.  

In June 1990 the RO granted service connection for 
degenerative changes of the cervical spine with impingement 
syndrome of the left shoulder and assigned a 10 percent 
evaluation from November 1, 1989, the day after release from 
active duty.  The veteran filed a timely notice of 
disagreement in July 1990, and asserted that the disability 
of his left shoulder was greater than 10 percent.  In his 
September 1990 substantive appeal to the Board, he contended 
that range of motion of his left arm and shoulder was not 
adequately evaluated.  He stated that raising his elbow up to 
the level of his shoulder is almost impossible and bringing 
it back down is worse.  He further stated that he has to 
lower his head to brush his hair.  

On VA examination in January 1994 the veteran reported that 
over the years he had had a gradual increase and 
progressiveness of his neck pain.  He denied any radiation 
into his upper extremities or weakness thereof.  He stated 
that he did not seek much medical help for his neck while in 
military service or since that time.  He also denied ever 
receiving a profile or a cervical collar.  

He denied taking any type of anti-inflammatory medicine for 
his neck.  He reported that he was able to move his neck 
freely and only occasionally has he had an aching type pain.  
He had no difficulty sleeping or restriction of daily 
activities due to his neck.  

On examination there were no soft tissue or bony deformities 
about the neck.  The muscle was full without any evidence of 
asymmetry or atrophy.  There was no abnormal swelling or 
masses.  Range of motion was 45 degrees, forward flexion, 
backward extension was 25 degrees, and left and right lateral 
motion was 75 degrees.  It was noted that all ranges of 
motion were without crepitus or pain.  He had a negative 
compression test and his upper extremity motor and sensory 
was intact.  His upper extremity deep tendon reflexes were 
2+, equal and symmetric.  The diagnosis was chronic cervical 
spine symptoms, diagnosed as chronic muscle strain with a 
minimal amount of osteoarthritic changes without any evidence 
of radiculopathy or neurologic deficit in the upper 
extremities.

On VA examination in December 1997 the veteran disclosed that 
he had some moderate pain and stiffness of the neck.  He also 
had muscle cramps.  There was pain in both trapezius muscle 
areas.  His scapular areas were okay bilaterally.  Both 
shoulder joints were painful.  Shoulder pain was about one-
third at the trapezius muscle, and two-thirds at the shoulder 
joint bilaterally.  Neck motion was impaired.  Rotation was 
45/35, lateral bending was 25/25, flexion was 30 and 
extension was 25.  There was some neck pain with movements.  
It was noted that he had loss of motion, but was not bothered 
by it very much.  The findings were moderately bothersome 
chronic pain of the neck and trapezius muscles, diagnosed as 
chronic muscular strain superimposed on degenerative 
stiffness and upper extremity symptoms. 

His shoulder motion allowed external rotation of 30/30, 
internal rotation of 95/95, forward elevation of 135/130, and 
abduction of 95/85.  Motions were the same actively and 
passively.  Both shoulder areas were painful with movements.  
Rotator cuff function was satisfactory at both shoulders.  
Arm abduction was 85 degrees, external rotation was 90/90 and 
internal rotation was 60/60.  


Trapezius and scapular areas were nontender bilaterally.  
Both shoulders were tender at the acromioclavicular joint and 
at the greater tuberosity.  The bicipital groove was 
nontender at both shoulders.  The diagnosis was chronic 
bilateral shoulder pain involving the trapezius, 
acromioclavicular joint and the glenohumeral joint areas.  
Chronic trapezius muscle discomfort was diagnosed as chronic 
muscular strain.  Chronic acromioclavicular joint pain and 
tenderness was diagnosed as chronic synovitis plus 
degenerative arthritis.  Chronic glenohumeral joint pain was 
diagnosed as chronic rotator cuff impingement and tendonitis.

The examiner commented that the veteran felt some weakness at 
the neck and both shoulders, and he had fatigue in those 
areas.  He had no problems with coordination.  His working 
ability of repairing machine was okay.  However, the examiner 
noted that he was not a good candidate for heavier types of 
work.  

X-rays of the shoulders showed acromial signs of chronic 
rotator cuff impingement.  There was moderately advanced 
degenerative arthritis at the acromioclavicular joint of the 
shoulders.  There was 60 percent loss of articular cartilage 
space.  Glenohumeral joint degeneration was minimal.

Neurological examination revealed some mild tenderness over 
the left trapezius muscle, a moderate amount of tenderness 
over the right acromioclavicular joint, and a mild amount of 
tenderness over the left acromioclavicular joint.  Crepitus 
was heard with range of motion of the neck.  Range of motion 
appeared normal.  The diagnoses were degenerative disc 
disease and osteoarthritis of the neck and shoulders, 
supported by evidence of crepitus and degenerative disc 
disease seen on plain films.  The evidence did not support 
any evidence of weakness in the upper extremities, although 
the veteran complained of such, he was unable to cooperate 
with muscle strength testing proximally.


Radiologic evaluation of the veteran's bilateral upper 
extremity symptoms in February 1998 revealed straightened 
cervical alignment.  At C4-C5 there was moderate interspace 
narrowing associated with posterior end-plate ridge and mild 
disc bulge, which caused mild central canal narrowing and 
possible neural foraminal narrowing bilaterally.  

At C5-C6, moderate interspace narrowing was seen with mild 
annular disc bulge and associated end plate ridging.  At C6-
C7 there was a focal disc protrusion to the right of midline, 
possibly narrowing the right C6-C7 neural foramen.  The 
interspace at C6-C7 was narrowed anteriorly and only narrowed 
mildly in the posterior aspect.  The diagnosis, in pertinent 
part, was possible neural foraminal narrowing bilaterally at 
C4-C5 and C6-C7, and on the right at C6-C7.  In addition, 
there was mild central canal stenosis at C4-C5.

VA examination in March 2000 shows that the veteran was left-
handed.  The examiner noted that when he abducted his left 
shoulder he had to let the arm down very slowly.  When 
lifting overhead, he had to go through the painful range of 
motion very quickly, and then was able to get his hand over 
his head with whatever object he was lifting.  He reported 
that his shoulder was affected by weather changes.  He had 
had no treatment for his shoulder since his discharge from 
military service.  It was noted that he was a building 
maintenance mechanic.  His job entailed plumbing, screwing 
things onto walls and replacing light fixtures, among other 
things.  

On examination the veteran had mild atrophy of the left 
supraspinatus muscle belly on the posterior shoulder.  On 
testing range of motion he had pain on lifting the arm into 
abduction beyond 90 degrees and flexion beyond 90 degrees.  
However, he had full range of motion of the left shoulder.  
He had full range of abduction, full range of flexion of the 
shoulder to 180 degrees.  He had full range of external and 
internal rotation, however, internal rotation beyond 60 
degrees was quite painful.  He had normal sensation in and 
about the shoulder and in the whole arm and hand.  

The deep tendon reflexes in the upper extremities were equal 
and active bilaterally.  He had normal strength of grasp in 
both hands, normal strength of flexion and extension of both 
wrists, normal strength of flexion and extension of the 
elbows, and normal strength of holding the arms out at 45 
degrees to test function and strength of the shoulder 
abductors.  The diagnoses were impingement syndrome of the 
left shoulder and destruction of the distal clavicle at the 
acromioclavicular joint.

The examiner commented that the veteran was probably 
protecting his shoulder because of the pain on abduction and 
flexion.  He further commented that although he did not have 
limitation of motion of the shoulder, he certainly had a 
painful condition, which prevented him from being able to 
usefully abduct or forward flex the shoulder joint.  He 
further noted that the veteran had destruction of the 
acromioclavicular joint, which added to his impairment due to 
his tendonitis, and synovitis of the left shoulder.  Due to 
the veteran's pain with movement of the shoulder and because 
of his acromioclavicular joint problem, the examiner felt 
that his impairment would be an additional 35 degrees loss of 
flexion and an additional 30 degrees loss of abduction of the 
left shoulder.

In August 1999 the RO issued a supplemental statement of the 
case wherein the veteran's cervical spine and left shoulder 
disabilities were separated and a 20 percent evaluation was 
assigned for each disability effective November 1, 1989.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (2000).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Degenerative (traumatic) arthritis is addressed in diagnostic 
code 5003 (5010).  It states that degenerative (traumatic) 
arthritis established by X-ray findings are to be rated based 
on limitation of motion of the part affected.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 ( 2000).  When limitation of the 
part affected is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, Diagnostic Code 5003 
authorizes a 10 percent rating with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and a 20 percent rating when such involvement 
includes occasional incapacitating exacerbations.  Id.

DC 5020 addresses synovitis and authorizes a disability 
rating based on limitation of motion of the part affected, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5020 (2000).  

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated in accordance with 38 C.F.R. § 
4.71a, Diagnostic Codes (DC) 5200 through 5203 (2000).  The 
range of motion of these joints is provided at 38 C.F.R. § 
4.70 Plate I (2000).  

A distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In this case, as 
the veteran is left-handed, his left shoulder is considered 
part of the major upper extremity.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 30 percent for the major arm.  
Intermediate ankylosis, between favorable and unfavorable, 
warrants a 40 percent evaluation.  Unfavorable ankylosis with 
abduction limited to 25 degrees is assigned a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2000).

Under Diagnostic Code 5201, a minimum 20 percent evaluation 
is provided for limitation of motion at the shoulder level 
where either the major or minor upper extremity is involved.  
A 30 percent evaluation is provided for the major extremity 
and a 20 percent evaluation is provided for the minor 
extremity where limitation of motion of the arm is midway 
between the side and shoulder level.

A 50 percent evaluation may be assigned for impairment of the 
humerus of the major extremity with fibrous union and a 30 
percent evaluation will be assigned for recurrent 
dislocations of the humerus of the minor extremity at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  With infrequent episodes, and guarding of 
movement only at the shoulder level, a 20 percent evaluation 
is assignable for the major or minor extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2000).

Diagnostic Code 5203 provides a maximum 20 percent evaluation 
for dislocation of the clavicle or scapula (major and minor) 
or where there is nonunion of the clavicle or scapula with 
loose movement (major and minor).  A 10 percent rating is 
provided without loose movement (major and minor).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2000).

A 40 percent evaluation may be assigned for unfavorable 
ankylosis of the cervical spine.  A 30 percent evaluation may 
be assigned for favorable ankylosis of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5287 (2000).

Severe limitation of cervical spine motion is rated 30 
percent disabling.  Moderate limitation of motion warrants a 
20 percent evaluation.  Slight limitation of motion is rated 
as 10 percent disabling.  38 C.F.R. § 4.71a; Diagnostic Code 
5290 (2000).  It is noted that 30 percent is the maximum 
rating provided under this Code.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2000).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2000).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2000).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (2000).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca, supra at 
206.  However, regulations require that a finding of 
dysfunction due to pain be supported by, among other things, 
adequate pathology.  See 38 C.F.R. § 4.40 (2000).

The Court has held that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  


To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph, an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6 (2000).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).

Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A(a)(1)-(3) (as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In 
accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected cervical 
spine and left shoulder disabilities.  

In that regard, the veteran was afforded VA examinations in 
January 1994, December 1997 and March 2000.  Moreover, other 
evidence has been obtained which is probative thereof.  The 
Board is unaware of any additional evidence that has not 
already been requested and/or obtained that is pertinent to 
the veteran's appeal.

The Board is satisfied that as a result of the October 1997 
remand of the case to the RO for further development and 
adjudicative action, all relevant facts have been adequately 
developed to the extent possible, no further assistance to 
the veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist the veteran as 
mandated by the VCAA of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A). 

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation without it first being considered by the 
RO.  As set forth above, VA has already met all obligations 
to the veteran under this new legislation.  Moreover, the 
veteran and his representative have been afforded the 
opportunity to submit evidence and argument on the merits of 
the claim on appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Cervical Spine Disability

The veteran's cervical spine disability is evaluated as 20 
percent disabling under Diagnostic Codes 5010 for traumatic 
arthritis and 5290 for limitation of motion of the cervical 
spine.  The 20 percent evaluation equates to moderate 
symptoms associated with the veteran's cervical spine 
disability.  The Board finds that the 20 percent disability 
evaluation is appropriate.  

The Board previously noted the provisions of 38 C.F.R. 4.71a, 
Diagnostic Code 5010, which rates traumatic arthritis as 
degenerative arthritis (Diagnostic Code 5003) on the basis of 
limitation of motion of the affected parts.  


Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In this case, the medical 
evidence reveals x-rays of the veteran's cervical spine, 
which show degenerative changes at C6-C7.  

Also, examination in December 1997 indicated the veteran's 
neck motion was impaired and showed a diagnosis of moderately 
bothersome neck pain.  Further, x-rays showed moderate 
interspace narrowing and mild disc bulge.  This evidence more 
nearly approximates the criteria for a 20 percent evaluation 
under Diagnostic Code 5290 for moderate limitation of motion 
of the cervical spine, under which the veteran is currently 
assigned.

In order to warrant the next higher evaluation of 30 percent 
under Diagnostic Code 5290 the evidence must demonstrate that 
the veteran's cervical spine disability is productive of 
severe limitation of motion.  On VA examination in December 
1997 the veteran's neck rotation was 45/35, lateral bending 
was 25/25, flexion was 30 and extension was 25.  Here, the 
evidence does not show symptoms with severe limitation of 
motion as to warrant a 30 percent evaluation. 

Furthermore, no ankylosis of the cervical spine, either 
favorable or unfavorable, has been demonstrated and therefore 
Diagnostic Code 5287 for ankylosis of the cervical spine is 
not for application.  Moreover, there is no competent 
evidence which the Board has found to be of any significant 
probative weight which would support a finding that the 
current service-connected cervical spine disability has 
caused severe limitation of motion, ankylosis, residuals of a 
vertebral fracture without cord involvement but with abnormal 
mobility requiring a neck brace (jury mast) or severe 
recurring attacks of intervertebral disc syndrome, which 
would warrant a higher evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5287, 5285, 5293 (2000).  

The Board has considered whether the veteran should be rated 
higher based on the Court's pronouncements in DeLuca (see 
discussion above).  While functional loss and pain on motion 
must be considered in the evaluation of service-connected 
musculoskeletal disabilities under DeLuca, it is the 
conclusion of the Board that the medical evidence in this 
case does not contain objective pathology demonstrative of 
functional loss due to pain which would warrant assignment of 
a higher evaluation for the cervical spine disability under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, or 4.59.  See 
DeLuca, supra.  In fact, it was reported that the veteran 
could move his neck freely and had only occasional aching 
type pain.  He reported that he had no difficulty sleeping or 
restrictions of daily activities due to his neck.  

The examiner noted that the veteran felt weakness and fatigue 
in the neck.  Moreover, the veteran has stated that he 
experiences pain in his neck.  The Court has held that a lay 
person can provide evidence of visible symptoms.  See Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, regulations 
require that a finding of dysfunction due to pain be 
supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40.  Here, there is no proffer of objective 
medical evidence that the veteran's cervical spine disorder 
results in functional limitations due to pain.

While it is clear that the veteran had some residual 
disability associated with his service-connected neck 
disability, the overwhelming medical evidence supports the 
conclusion that the neck disability is moderate, causing only 
moderate limitation of motion.  The Board finds that there is 
no basis for an evaluation under any other potentially 
applicable diagnostic code providing for a higher evaluation.  
Accordingly, an increased evaluation for a cervical spine 
disorder is not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for a cervical spine 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 
(1990).

Left Shoulder Disability

In the instant case, the Board recognizes that in August 
1999, the RO granted an evaluation of 20 percent for the 
veteran's service-connected left shoulder disability by 
analogy under Diagnostic Codes 5010 and 5201.  The veteran's 
left shoulder symptoms characterized as rotator cuff 
impingement with arthritis, synovitis and tendonitis were 
determined to be consistent with limitation of arm motion of 
the major arm at shoulder level warranting a 20 percent 
evaluation under Diagnostic Code 5201.

The 20 percent evaluation is in excess of the 10 percent 
evaluation, which would be available under diagnostic code 
5010 for traumatic arthritis of a single major joint affected 
by limitation of motion.  X-rays of the shoulder in December 
1997 showed moderately advanced degenerative arthritis at the 
acromioclavicular joint of the shoulders.  The 20 percent 
evaluation is therefore predicated on limitation of motion 
due to arthritis, thereby precluding additional separate 
evaluation under 5010 which would constitute pyramiding.  
38 C.F.R. § 4.14; Brady, supra.

The next higher rating of 30 percent under Diagnostic Code 
5201 contemplates limitation of motion of the major arm 
midway between side and shoulder level.  A review of the 
record shows that the veteran's arm motion is not limited to 
that extent.  The overall record lacks findings that meet or 
more nearly approximate the criteria for a 30 percent 
evaluation under Diagnostic Code 5201.

The Board has considered whether an evaluation in excess of 
20 percent is warranted under Diagnostic Codes 5200 and 5202, 
and finds that there is no medical evidence demonstrating 
ankylosis of the scapulohumeral articulation, or impairment 
of the humerus, respectively.  The medical evidence of record 
shows impingement syndrome of the left shoulder and 
destruction of the distal clavicle at the acromioclavicular 
joint.  Thus, Diagnostic Code 5200, ankylosis of the 
scapulohumeral articulation, and Diagnostic Code 5202, 
impairment of the humerus, are not for application.

In this case, the Board must also consider functional loss 
due to pain or weakness, fatigability, incoordination or pain 
on movement under 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Here, the diagnostic codes 
applied toward rating the veteran's left shoulder disability 
are predicated on limitation of motion.  

Functional loss due to pain on use is shown in the record.  
On VA examination in December 1997 the veteran was diagnosed 
with chronic bilateral shoulder pain.  The VA examiner in 
March 2000 indicated that the veteran experienced pain when 
lifting an object overhead.  He also commented that the 
veteran had a painful condition, which prevents him from 
being able to usefully abduct or forward flex his shoulder 
joint.  

Due partly to the veteran's shoulder pain, the examiner felt 
there was additional loss of flexion and abduction of the 
left shoulder.  In addition, the veteran had mild atrophy of 
the left supraspinatus muscle belly on the posterior 
shoulder.  Based upon the foregoing, the Board finds that an 
additional 10 percent is warranted from December 2, 1997, the 
date of the VA examination, for the veteran's service-
connected left shoulder disability based on an objective 
demonstration of functional loss due to pain.  See DeLuca, 
supra.  

In view of the above discussion, the Board notes that the 
veteran's left shoulder (major) disability characterized as 
impingement syndrome with ongoing symptoms of decreased 
function of the left shoulder at shoulder level and above 
warrants a 30 percent evaluation based on limitation of 
motion and demonstrated functional impairment of the left 
arm.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5201.

As the Board noted earlier, this case involves an appeal as 
to the initial grant of service connection and the disability 
evaluation assigned for the left shoulder.  In cases of this 
kind, it is permissible to assign staged ratings for various 
periods of time depending upon the nature and extent of 
severity of the disability at issue during the subject period 
of time.  The Board has in effect assigned staged ratings for 
the veteran's left shoulder disability.  See Fenderson, 
supra. 

Additional Consideration

With respect to the above claims, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
neither provided nor discussed the provisions of 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extraschedular evaluation.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.  

Here there are no reports that the veteran was hospitalized 
for his service-connected disabilities.  In addition, the VA 
examiner noted that the veteran's working ability was okay.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his cervical spine and left shoulder 
disabilities.  No evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign increased 
evaluations.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease with arthritis of the cervical 
spine is denied.

Entitlement to an initial evaluation in excess of 20 percent 
from November 1, 1989 to December 1, 1997 for rotator cuff 
impingement with arthritis, synovitis and tendonitis of the 
left shoulder is denied.  An increased evaluation of 30 
percent as of December 2, 1997, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

